Title: To George Washington from Bryan Fairfax, 20 July 1768
From: Fairfax, Bryan
To: Washington, George

 

Dear sir
Alexandria July the 20th 1768

I have received Your favor of the 20th and am the more confirmed in the Opinion I had of Doctor Savage’s being fully persuaded that his Wife really & sincerely desires the Relinquishment of the Bond, and therefore am not at all surprised that he should in such case desire it also. The Week before the last she sent to me desiring that I would make a demand for the money, and also that I would meet her at Green-hill; and by the return of the Messenger I wrote to Mr Savage & in plain terms told him that his Wife was averse to the giving up the Bond, and that I informed him of it to save him any further trouble about it, and that I might not be under any Necessity of giving another Refusal; at the same time making a demand for the Money due. When I met her on Thursday last she shewed me my Letter to the Dr and told me it had given her vast uneasiness, and gave me to understand that she was notwithstanding to ask me again for the Bond at that meeting; which must certainly in my opinion be her own proposal to him. I told her I wished the Bond was given up, being heartily tired of it, and again begged of her to be frank & candidly own her Sentiments, which She seemed to promise; but the manner in which she proposed to declare her Sentiments, convinces me that she will not own her real Inclination, and moreover makes me doubtful whether she will not deny that she ever expressed her Desire to keep the Bond—I see nothing to blame in him about it, for it is very reasonable that he should join with her Desire to obtain it, but from some circumstances I am apt to think he looks upon me as interested, and for that reason if you have no Objection I should be glad if You would also satisfie him with regard to her real Inclination that we may be no more plagued about it. Upon proviso however that You believe with me that she is in no fear of her Life, which is the only thing that can excuse her present Conduct.
I shall be very glad of your Company at Towlston when it is convenient to spend three or four days or more—I can’t say my hounds are good enough to justifie an Invitation to hunt, but out of that Regard I have always entertained & which I perceive encreases with Time I shall be extremely glad of your Company and we may then partake of that diversion or not as it may seem

agreeable; in the former Case a Change of dress would be very necessary. I shall be at home from the 1st of August ’till our Court except the Monday & tuesday of Loudon Court, and if in that time it should be convenient & You should have an Opportunity of seeing Doctor Romney or any other You choose to attend You No one will be more proud of your Company than sir Yr most obedt Servt

Bryan Fairfax

